Citation Nr: 0507940	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  95-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied reopening the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  A Notice of Disagreement was received in August 
1995.  A Statement of the Case was issued in September 1995.  
A timely appeal was received in October 1995.  

A hearing was held before a hearing officer at the RO in 
March 1996, and a Supplemental Statement of the Case was 
issued in July 1996.  In June 1998, the Board found that the 
veteran had submitted new and material evidence, reopened the 
veteran's claim for service connection for PTSD, and remanded 
the claim on the merits to the RO for further development.  
The case was returned to the Board and in November 2003, the 
Board again remanded the veteran's claim to the RO for 
further development regarding the veteran's claimed in-
service stressors.  The RO issued a Supplemental Statement of 
the Case in November 2004, continuing its denial of service 
connection for PTSD, and, thereafter, returned the veteran's 
file to the Board for final consideration.

In February 2005, the veteran submitted to the Board 
additional evidence regarding his claimed in-service 
stressors.  The veteran's representative waived RO 
consideration of this evidence in the first instance.  


FINDING OF FACT

The veteran has PTSD, which the medical evidence indicates is 
likely due to exposure to traumatic events during service.



CONCLUSION OF LAW

The veteran is entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004); 38 C.F.R. § 3.304(f) 
(1996 and 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's claim to reopen his claim for service 
connection for PTSD was received in February 1995.  Prior to 
March 7, 1997, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; a lay statement from a 
fellow Marine who knew the veteran in Okinawa; reports of VA 
examinations; VA treatment records; Social Security 
Administration records; military records; and report of a 
polygraph test taken by the veteran.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

In summary, the veteran claims that his experiences in 
Okinawa during the Vietnam Era led to development of PTSD.  
The veteran was a marine stationed in Okinawa with the H & S 
Company, 3rd Service Battalion, 3rd Marine Division from 
January 1971 to April 1972.  He has alleged multiple in-
service stressors, among which was witnessing an incident 
where another Marine, Corporal "L.," was shot in the leg, 
and he had to assist two other corpsmen take this man to the 
hospital under typhoon conditions.  The veteran denied combat 
exposure.  

There are multiple competent medical diagnoses of PTSD in 
this case attributed to the veteran's account of his military 
service from both private and VA physicians.  An opinion from 
a private physician dated March 22, 1989 indicated that the 
veteran has PTSD related to his time in Okinawa.  An opinion 
from another private physician dated March 23, 1989 also 
diagnosed the veteran to have PTSD.  VA examinations in April 
1995 and November 1999 also diagnose the veteran to have 
PTSD.  The Board acknowledges that the record includes 
medical diagnoses other than PTSD of the veteran's mental 
disorder, and that the Board previously denied the veteran's 
claim for service connection for PTSD in May 1992 for lack of 
a clear diagnosis of PTSD.  The most recent medical evidence 
however, including two VA examinations, shows the veteran to 
be diagnosed to have PTSD.  

The pertinent issue in this case, and the basis of the RO's 
most recent denials of this claim, is whether there is 
sufficient corroboration of the veteran's stated stressors.  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (the Board had erred by 
requiring corroboration of the appellant's actual physical 
proximity to or firsthand experience with, and personal 
participation in the claimed rocket attacks).  

In support of his non-combat stressors, the veteran has 
submitted his own statements, a lay statement from a fellow 
marine received in November 2000, and letter from the 
Department of Navy dated February 9, 2005 with attachment.  
The November 2000 lay statement corroborates the veteran's 
claimed stressor about Corporal "L." being shot in the leg.  
This witness states that he remembers the typhoon, the 
veteran describing the shooting incident to him, and visiting 
Corporal "L." with the veteran about a week after the 
incident.  The February 9, 2005 letter from the Department of 
Navy states that the sender is providing the veteran with a 
copy of the unit diary, confirming that the individual the 
veteran named was injured November 14, 1971, the result of a 
gunshot wound in the right leg.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board finds that, although the evidence supporting the 
veteran's claimed stressor of Corporal L.'s shooting does not 
corroborate every detail of the veteran's involvement, the 
evidence is sufficient to raise a reasonable doubt that the 
incident occurred as the veteran has stated.  

The veteran is entitled to have the benefit of the doubt in 
this case resolved in his favor.  See 38 U.S.C.A. § 5107.  
Thus, a stressor having been corroborated and the veteran 
diagnosed to have TPSD, based, in part, on this stressor; the 
Board finds that the veteran has PTSD as a result of his 
military service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


